DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 1/27/2021.  Claim 2 has been canceled and claim 20 has been added.  Claims 1 and 3-20 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ava Blake on 2/5/2021.

4.	The application has been amended as follows:
Claim 1, line 9, delete “about”.
Claim 5, lines 3-4, change “Boehmite …. Diaspore …. Gibbsite” to -- boehmite …. diaspore …. gibbsite --.
Claim 7, line 3, delete “SiO2,”.
Claim 17, lines 2-3, delete “Wi-Fi device, Bluetooth device,”.
Claim 18, line 4, change “activate” to -- activated --.
Claim 20, lines 3-4, change “Boehmite …. Diaspore …. Gibbsite” to -- boehmite …. diaspore …. gibbsite --.

Allowable Subject Matter

5.	Claims 1 and 3-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Wu et al. (US 2014/0353543) and Chua et al. (US Patent 10,519,356).
Wu et al. disclose a thermally conductive thermoplastic composition comprising: a. from about 30 wt % to about 90 wt % of at least one polymer component; b. from about 9 wt % to about 69.95 wt % of a thermally conductive filler; and c. from about 0.05 wt % to about 20 wt % of a laser direct structuring additive such as metal-oxide coated filler (reads on core-shell structure); wherein the combined weight percent value of all components does not exceed about 100 wt %; wherein a molded sample of the blended thermoplastic composition has a through plane thermal conductivity of at least about 0.40 W/mK (abstract, claims 1, 21-23, [0079]-[0088]).
Chua et al. disclose a thermally conductive polymer compound, comprising: (a) from about 40 to about 50 weight percent of the polymer compound of polyamide 6, (b) from about 20 to about 30 weight percent of hexagonal boron nitride, (c) from about 20 to about 30 weight percent of talc, (d) from about 2 to about 10 weight percent of a laser direct structuring additive such as metal-oxide coated filler (reads on core-shell structure), (e) from about 7 to about 20 weight percent of glass fiber reinforcing agent, wherein the compound has an in-plane thermal conductivity of more than 2.5 W/mK (claims 1 and 2).
	Thus, Wu et al. and Chua et al. do not teach or fairly suggest the claimed thermally conductive polymer composition comprising: a. from about 20 wt% to about 80 wherein the polymer component comprises a polycarbonate; b. from greater than about 0 wt% to about 70 wt% of a thermally conductive filler; and c. from about 0.1 wt% to about 40 wt% of a laser activatable additive having a core-shell structure; wherein the core comprises an inorganic filler and the shell comprises a laser activatable component, wherein the combined weight percent value of all components does not exceed about 100 wt%, wherein all weight percent values are based on the total weight of the composition, and wherein a molded sample of the composition has a through plane thermal conductivity of at least about 0.40 W/m-K when determined in accordance with ASTM E1461, and wherein a molded sample of the composition exhibits a notched Izod impact strength of at least 66 J/m when tested in accordance with ASTM D256 at 23 °C.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUI H CHIN/Primary Examiner, Art Unit 1762